Exhibit 10.2
SEPARATION AGREEMENT
          SEPARATION AGREEMENT dated the 12th day of December, 2010 (the
“Termination Date”), between VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (the
“Corporation”), BIOVAIL LABORATORIES INTERNATIONAL SRL (“BLS”) and WILLIAM M.
WELLS (“Mr. Wells”).
          WHEREAS Mr. Wells is serving as Non-Executive Chairman of the
Corporation and as President and Chairman of BLS, pursuant to an Agreement
entered into on June 20, 2010 (the “2010 Agreement”);
          WHEREAS the parties have agreed that Mr. Wells’ employment with BLS
shall terminate, and he will cease to serve as President and Chairman of BLS,
effective as of the Termination Date;
          WHEREAS, concurrently with the execution of this Separation Agreement,
Mr. Wells will be executing a resignation letter, resigning from his positions
as officer and director/manager of BLS and the other Barbados-based subsidiaries
of the Corporation;
          WHEREAS as a result of his ceasing to serve as President and Chairman
of BLS, Mr. Wells will be entitled to receive certain payments and benefits
provided for in the 2010 Agreement;
          WHEREAS the Corporation, BLS and Mr. Wells desire to enter into this
Separation Agreement (this “Agreement”) to set forth the parties’ agreement as
to Mr. Wells’ entitlements and continuing obligations as a consequence of his
termination of employment with BLS.
          NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto agree as follows:

1.   Capitalized Terms. Unless otherwise defined herein, capitalized terms shall
have the meaning set forth in the 2010 Agreement.

2.   End of Transition Period. The parties agree that, effective immediately,
the Transition Period is ended, Mr. Wells’ employment as President and Chairman
of BLS shall terminate, and Mr. Wells shall cease to have any obligations to
perform Transition Services.

3.   Remuneration Upon Termination. The parties acknowledge that as a result of
Mr. Wells’ termination of employment with BLS:





--------------------------------------------------------------------------------



 



  (a)   BLS shall pay Mr. Wells previously unpaid amounts in respect of the
Transition Services Fee attributable to Transition Services rendered through the
Termination Date;     (b)   pursuant to Section 5.02 of the 2010 Agreement, and
subject to Mr. Wells executing the general release of claims attached hereto as
Annex A (the “Release”) within 21 days following the date hereof, and the
applicable revocation period elapsing without Mr. Wells revoking the Release,
BLS shall pay Mr. Wells a lump sum amount equal to the excess of $860,000 over
the aggregate amount of the Transition Services Fee previously paid to Mr. Wells
(including any amount paid pursuant to paragraph (a) above), such amount to be
paid within ten days following the execution of the Release (notwithstanding
anything to the contrary in Section 5.02 of the 2010 Agreement);     (c)  
subject to Mr. Wells executing the Release within 21 days following the date
hereof, and the applicable revocation period elapsing without Mr. Wells revoking
the Release, BLS shall, to the extent transferable, transfer to Mr. Wells the
current lease maintained by BLS for Mr. Wells’ accommodations in Barbados and
shall reimburse Mr. Wells (within ten (10) business days of Mr. Wells submitting
a request to BLS for reimbursement and less applicable withholding taxes) for
the rental fees associated with such lease through the end of the existing lease
term; provided, that, if BLS is unable to transfer the lease, BLS will retain
the leased property, and pay the rental fees, for use by Mr. Wells through the
end of the existing lease term and Mr. Wells will be required to satisfy any
taxes owed in respect of the provision of such property.     (d)   subject to
Mr. Wells executing the Release within 21 days following the date hereof, and
the applicable revocation period elapsing without Mr. Wells revoking the
Release, BLS shall transfer to Mr. Wells the automobile used by Mr. Wells in
Barbados provided that, prior to the transfer, Mr. Wells satisfies any
withholding taxes owed by Mr. Wells in connection with such transfer;     (e)  
subject to Mr. Wells executing the Release within 21 days following the date
hereof, and the applicable revocation period elapsing without Mr. Wells revoking
the Release, BLS shall deliver to Mr. Wells a computer and blackberry device
with specifications similar to the specifications of the computer and blackberry
device provided by the Corporation for use by Mr. Wells immediately prior to the
Termination Date and shall transfer to Mr. Wells the telephone number used by
Mr. Wells immediately prior to the Termination Date;     (f)   reimbursement for
tax preparation services, as described in Section 5.03(e) of the 2010 Agreement;
and     (g)   reimbursement of previously unreimbursed expenses, as described in
Section 5.03(h) of the 2010 Agreement.

2



--------------------------------------------------------------------------------



 



    Except as set forth in this Section 3, Mr. Wells shall not be entitled to
any additional remuneration in connection with his termination of employment
with BLS.   4.   Continuing Obligations. Mr. Wells acknowledges that the
provisions of Article VIII of the 2010 Agreement shall continue to apply
following the Termination Date.

5.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and cancels and supersedes
any prior understandings and agreements between the parties with respect
thereto, including the 2010 Agreement, except as expressly set forth herein;
provided that this Agreement shall not affect the terms of any separation
agreement entered into on or after the date hereof between the Corporation and
Mr. Wells related to Mr. Wells’ positions with the Corporation.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
sate first set forth above.

                  VALEANT PHARMACEUTICALS INTERNATIONAL, INC.    
 
           
 
  By:   /s/ J. Michael Pearson
 
J. Michael Pearson, Chief Executive Officer    
 
                BIOVAIL LABORATORIES INTERNATIONAL SRL    
 
           
 
  By:   /s/ Michel Chouinard    
 
           
 
      Michel Chouinard, Chief Operating Officer    
 
           
 
      /s/ William M. Wells    
 
           
 
      WILLIAM M. WELLS    

4



--------------------------------------------------------------------------------



 



ANNEX A
General Waiver & Release
This Legal Release (“Release”) dated as of the last date executed below (the
“Release Date”) is between Valeant Pharmaceuticals International, Inc. (the
“Company”) and William M. Wells (“Employee”).
     Employee Release. Employee, on behalf of himself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE the Company, together with its parents, subsidiaries (including
without limitation, Biovail Laboratories International SRL), affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, agents, insurers, and reinsurers of such
plans) past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, and demands whatsoever in law or in equity, known or unknown, suspected
or unsuspected, which Employee or which Employee’s heirs, executors
administrators, or assigns hereafter ever had, now have, or may have, from the
beginning of time to the date Employee executes this Release; provided, however,
that the Employee is not releasing any claims, causes of actions, suits,
lawsuits, debts, or demands whatsoever arising out of or relating to the
Employee’s right to enforce the terms of this Release and the Severance and
General Release Agreement dated November 9, 2010. This general waiver and
release does not include any claims, causes of actions, suits, lawsuits, debts,
and demands whatsoever in law or in equity, known or unknown, suspected or
unsuspected which may come into existence post the date of this Release.
     The claims being waived and released include, without limitation:
          a. any and all claims of violation of any foreign or United States
federal, state, provincial and local law arising from or relating to Employee’s
recruitment, hire, employment and termination of employment with the Company;
          b. any and all claims of wrongful discharge, emotional distress,
defamation, misrepresentation, fraud, detrimental reliance, breach of
contractual obligations, promissory estoppel, negligence, assault and battery,
and violation of public policy;
          c. all claims to disputed wages, compensation, and benefits, including
any claims for violation of applicable state laws relating to wages and hours of
work;
          d. any and all claims for violation of any state or federal statute or
regulation relating to termination of employment, unlawful discrimination,
harassment or retaliation under applicable federal, state and local
constitutions, statutes, laws, and regulations (which includes, but is not
limited to, the Age Discrimination in Employment Act, as amended (“ADEA”), Title
VII of the Civil Rights Act of 1964, 42 U.S.C. 1981, the Employee Retirement
Income Security Act (“ERISA”), the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act,

Release — Page 1



--------------------------------------------------------------------------------



 



the Rehabilitation Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the New Jersey Law Against Discrimination and Conscientious
Employee Protection Act, the California Fair Employment and Housing Act and the
California Family Rights Act), the Ontario Employment Standards Act, 2000, Human
Rights Code, and Workplace Safety and Insurance Act; and
          e. any and all claims for monetary damages and any other form of
personal relief.
     In waiving and releasing any and all claims against the Releasees, whether
or not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Release will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Release if Employee had prior
knowledge of such facts.
     In order to waive and release any and all claims against the Releasees,
whether or not now known, Employee expressly waives and releases all rights
under California Civil Code section 1542 (or under any similar statute in any
other jurisdiction) which states (language in parentheses added):
A general release does not extend to claims which the creditor (e.g., Employee)
does not know or suspect to exist in his favor at the time of executing the
release, which, if known by him, must have materially affected his settlement
with the debtor (e.g., the Company).
     The only claims that are not being waived and released by Employee
hereunder are claims Employee may have for:
          a. unemployment, state disability and/or paid family leave insurance
benefits pursuant to the terms of applicable state law;
          b. continuation of existing participation in Company-sponsored group
health benefit plans, at Employee’s full expense, under the United States
federal law known as “COBRA” and/or under any applicable state counterpart law;
          c. any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Company-sponsored benefit plan governed by the United
States federal law known as “ERISA;”
          d. stock and/or vested option shares pursuant to the written terms and
conditions of Employee’s existing stock option or other equity award grants and
agreements, existing as of the Separation Date;
          e. violation of any foreign or United States federal, state or local
statutory and/or public policy right or entitlement that, by applicable law, is
not waivable;

Release — Page 2



--------------------------------------------------------------------------------



 



          f. any right Employee may have (1) to enforce his rights under this
Release, (2) to indemnification as an officer, director or employee of the
Company (or any affiliate thereof) pursuant to the articles of incorporation or
by-laws (or other governing instruments) of the Company (or any affiliate
thereof) and (3) to a gross-up payment under Section 2.03(e) of that certain
Biovail Corporation Non-Executive Chairman and Biovail Laboratories
International SRL President Agreement by and among the Company, Biovail
Laboratories SRL and the Employee dated June 20, 2010 (the “Termination
Agreement”) to the extent it is finally determined by a court of competent
jurisdiction that section 280G of the Code applies to any payment to which
Employee is entitled in connection with the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger by and among Valeant
Pharmaceuticals International, Biovail Corporation, Biovail Americas Corp., and
Beach Merger Corp. dated as of June 20, 2010 (the “Merger”) and that a gross up
payment is due (for this purpose, Employee acknowledges that the Company has
determined based upon the advice of counsel that, in connection with the Merger,
section 280G of the Code does not apply to individuals employed by, or providing
service to, Biovail Corporation and its affiliates immediately prior to the
Merger but instead applies to individuals employed by, or providing service to,
Valeant Pharmaceuticals International and its affiliates immediately prior to
the Merger); and
          g. any wrongful act or omission occurring after the date Employee
signs this Release.
     Nothing in this Release, prevents or prohibits Employee from filing a claim
with a government agency, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law. However, Employee
understands that, because Employee is waiving and releasing all claims “for
monetary damages and any other forms of personal relief” through the date upon
which Employee signs this Release, Employee may not recover any monetary relief
from such a claim and may only seek and receive non-personal forms of relief
through any such claim.
     Company General Waiver & Release. The Company, on behalf of itself and its
subsidiaries and affiliates, does hereby RELEASE AND FOREVER DISCHARGE the
Employee, together with Employee’s heirs, executors, administrators or assigns,
of and from any and all legally waivable claims, causes of actions, suits,
lawsuits, debts, and demands whatsoever in law or in equity, known or unknown,
suspected or unsuspected, which the Company ever had, now has, or may have, from
the beginning of time to the date the Company executes this Release; provided,
however; that the Company and its subsidiaries and affiliates are not releasing
any claims, causes of actions, suits, lawsuits, debts, or demands whatsoever
arising out of or relating to (i) the Company’s right to enforce the terms of
this Release; or (ii) any illegal or fraudulent conduct by Employee.
     Confidentiality of this Release. Employee agrees, covenants and promises
that Employee has not communicated or disclosed, and will not hereafter
communicate or disclose, the terms of this Release, to any persons with the
exception of: (1) members of Employee’s immediate family, Employee’s attorneys,
accountants, tax, or financial advisors, each of whom shall be informed of this
confidentiality obligation and shall agree to be bound by its terms; (2) to the

Release — Page 3



--------------------------------------------------------------------------------



 



Internal Revenue Service or state or local taxing authority; (3) as is expressly
required or protected by law; or (4) in any action to challenge or enforce the
terms of this Release provided that such disclosure is protected from public
disclosure by an appropriate confidentiality order to the maximum extent
permitted by applicable authority. Employee agrees to be liable for any breach
of this Paragraph by the individuals identified in clause (1) above. For the
avoidance of doubt, the Company agrees to continue to be bound to its
obligations pursuant to 8.01 of the Termination Agreement in accordance with the
terms thereof.
     No Admission. Nothing about the fact or content of this Release shall
considered to be or treated by Employee or the Company as an admission of any
wrongdoing, liability or violation of law by Employee or by any Releasee.
     Consideration & Revocation Periods; Effective Date. Employee acknowledges
that (a) the Company has advised him of his right to consult with an attorney
prior to signing this Release; (b) he has carefully read and fully understands
all of the provisions of this Release, and (c) he is entering into this Release,
including the releases set forth herein, knowingly, freely and voluntarily in
exchange for good and valuable consideration (including, but not limited to, a
general release and waiver by the Company and mutual nondisparagement covenant,
to which he would not be entitled in the absence of signing this Release).
Employee has forty-five (45) calendar days to consider this Release, although he
may sign it sooner (“45-day Consideration Period”).
     In addition, for the period of seven (7) calendar days after the date
Employee signs this Release (“7-day Revocation Period”), Employee may revoke it
by delivering written notice of revocation to the Company by hand-delivery or by
facsimile or e-mail transmission using the street, facsimile or e-mail address
for the Company stated below.
     Because of this 7-day Revocation Period, this Release will not become
effective and enforceable until the eighth calendar day after the date Employee
signed it, provided that Employee has delivered Employee’s signed Release to the
Company, and Employee did not revoke the Release (“Effective Date”).
     Delivery to the Company. Employee should return this Release, signed by
Employee (and any notice of revocation, if applicable) to:
Valeant Pharmaceuticals International, Inc.
7150 Mississauga Road
Mississauga, Ontario
L5N 8M5
Attn: Mark Durham, SVP, Human Resources
     Judicial Interpretation/Modification; Severability. In the event that this
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the Release shall be voidable at the sole discretion of the
Company.

Release — Page 4



--------------------------------------------------------------------------------



 



     Changes to Release. No changes to this Release can be effective except by
another written agreement signed by Employee and by the Company’s Senior Vice
President of Human Resources.
     Complete Agreement. Except for the agreements and benefit plans noted above
(including but not limited to the Restrictive Covenants in the Termination
Agreement) and the Biovail Corporation Non-Executive Chairman and Biovail
Laboratories International SRL President Agreement and the Severance and General
Release Agreement entered into with the Employee, this Release, as of the
Effective Date, cancels, supersedes and replaces any and all prior agreements
(written, oral or implied-in-fact or in-law) between Employee and the Company
regarding all of the subjects covered by this Release. This Release is the full,
complete and exclusive agreement between Employee and the Company regarding all
of the subjects covered by this Release, and neither the Employee nor the
Company is relying on any representation or promise that is not expressly stated
in this Release.

Release — Page 5



--------------------------------------------------------------------------------



 



             
Dated: December 12, 2010
  By:   /s/ J. Michael Pearson
 
J. Michael Pearson, Chief Executive Officer    

I HAVE READ THIS RELEASE. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD, AND THAT THE COMPANY HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS RELEASE. I SIGN THIS RELEASE FREELY AND
VOLUNTARILY, WITHOUT DURESS OR COERCION.

                Dated: December 12, 2010  /s/ William M. Wells       William M.
Wells           

Release — Page 6